Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17219882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17219896 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17218326 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17219849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17219839 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17219871 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 16 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17219859 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17219879 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17219888 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17172063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11368800 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 7 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,418,895. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17171180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 19 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejecte on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17171207 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17172040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,368,801. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17170954 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17172007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 19 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17171987 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 is narrower in scope but otherwise contains all limitations of present Claim 1.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,197,106. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 is narrower in scope but otherwise contains all limitations of present Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the vibration board".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 2-16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651